Citation Nr: 1600151	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection a right hip/leg disability, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served in the United States Air Force on active duty training status from January 1961 to May 1961, and served in the Air Force National Guard from November 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has a lumbar spine disability causally related to, or aggravated by, active service. 

2.  The competent and credible evidence is against a finding that the 
Veteran has a right leg/hip disability casually related to, or aggravated by, active service, or due to or permanently aggravated by a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a right leg/hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by way of a March 2010 letter to the Veteran.
      
The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran and the Veteran's acquaintances are associated with the claims file and were reviewed in connection with this claim.  The Veteran was also afforded an adequate VA examination to assess the nature and etiology of his back and leg disabilities.  The Veteran has not identified any additional outstanding evidence in this matter that could substantitate his service connection claim.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23) (A). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran seeks entitlement to service connection for degenerative disc disease of the lumbar spine and a right leg/hip disability.  He contends that his back disability resulted from lifting heavy objects while working as an aircraft engine specialist and that he was injured when checked while playing broomball during a National Guard weekend drill.  The Board recognizes that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and suffers from a right leg/hip disability.  

The Veteran reports initially injuring his back while serving as an airplane engine mechanic.  Service treatment records do not show any back injury during the Veteran's periods of ACDUTRA.  

Those records do indicate that the Veteran underwent an operation for a protruded intervertebral disc in February 1963 (not during a period of ACDUTRA).  This operative record notes the Veteran made a "good recovery" from this operation and only suffered a "slight amount" of pain on heavy lifting but otherwise suffered no discomfort.  In an October 1963 statement, discussing a July 1963 postoperative follow-up examination, the operating physician reported opined that the Veteran would be able to re-enlist in the Air National Guard.  Upon enlistment extension in October 1963, the Veteran, when asked to provide a statement of his present health reported, "I feel good."  At this time, the Veteran requested, and was granted, a waiver of physical disqualification.  In March 1964 the Veteran was required to complete a Report of Medical History form as part of an annual physical certification.  On the form, the Veteran reported having "no physical defects or conditions..." except eye trouble.  

The Veteran re-enlisted in the Air National guard in July 1966, at which time a Report of Medical History was completed.  On this form, when prompted to offer a statement of his present health the Veteran stated, "I feel fine."  Additionally, the Veteran indicated that he did not presently have any physical problems aside from eye trouble. 

The Veteran reports that he reinjured his back playing a game of broomball during training in 1967.  This assertion is supported both by the service treatment records and the lay statements of RB, an acquaintance, and the Veteran's sisters.  RB's statement notes that the Veteran reported being injured in a game of broomball and that he would need to undergo another back operation as a result.  In a sister's statement she recalled the Veteran suffering a back injury while playing a game during a National Guard drill.  The Veteran's other sister reported that she observing the Veteran walking as if he were injured in 1967.

Laypersons without medical expertise or training are not competent to offer medical evidence on matters involving diagnosis and etiology.  Although one of the Veteran's sister's, is a registered nurse, her lay statement provides no indication that she was present when the Veteran was injured or examined him upon his return from his training drill.  Her statement merely recalls the Veteran reporting a back injury.  

Following his reported broomball injury, the Veteran again sought treatment for low back and right leg pain.  Private treatment records indicate that for a period after the broomball injury, the Veteran had had a "gradual recurrence of right sciatica with cough and sneeze effect and a list of his body to the left."  He would ultimately undergo another back operation May 1968.  Specifically, the operation consisted of removal of a herniated nucleus pulposus at L5-S1, lysis of the L5 nerve root, and exploration of the interspace between L4-L5.  

June 1968 postoperative notes indicate that the Veteran had no leg and low back pain.  In treatment notes dated June 1968 and July 1968 the Veteran reported experiencing no low back or leg pain and was described as being "completely asymptomatic" with the exception of back fatigue following "excessive activity."  

January 1973 clinic notes from the Duluth Clinic reveal that the Veteran presented for treatment of recurrent right leg pain after sustaining a fall at work.  He underwent a myelogram and, after his symptoms failed to resolve, was prescribed a course of physical therapy in April 1974.

Following a second work injury in December 1976, the Veteran was referred to Dr. RF for evaluation of recurrent low back and right leg pain in January 1977.  Dr. RF noted the Veteran experienced "excellent" results following his 1963 back surgery.  However, the aforementioned work injury required the Veteran to undergo another lumbar operation.  

At a follow-up examination in March 1977 the Veteran complained of a spinal headache.  He reported no leg pain and occasional back pain.  Dr. RF informed the Veteran that he would be able to return in work in three weeks' time, but cautioned him against returning before three weeks, as his job "involves considerable heavy lifting."  

An April 1977 letter from the State of Minnesota Workmen's Compensation Commission notes that the Veteran filed a claim for workers' compensation after sustaining on-the-job injuries to his back in both January 1973 and December 1976.  Records further indicate that the Veteran file additional workers' compensation claims in October 1977 and September 1978.

Treatment records from The Duluth Clinic from February 1978 indicate that the Veteran had "markedly improved" and no longer required medication. 

In April 2010 the Veteran was afforded a VA medical examination.  The Veteran presented with complaints of pain in the middle to low back rated as a 4 out of 10 in intensity, worse in the morning and afternoon but not extending to the legs or other body systems.  The examiner noted that the Veteran worked as a horse farmer and in auto mechanic sales after service.  After examination the examiner gave a clinical impression of degenerative disc disease of the lumbar spine, and opined that the Veteran's disease was more likely than not attributable to work-related injuries.  The examiner further found that the right leg and hip indicated no evidence of active radicular symptoms and that his radicular symptoms in the past were related to his back disability.

The Board finds that entitlement to service connection for degenerative disc disease of the lumbar spine is not warranted.  The competent and credible medical evidence demonstrates that the Veteran's current disabilities are less likely as not related to an injury in active military service.  The Veteran's service treatment records are absent any complaints of unresolved low back pain following operations performed in 1963 and 1968; treatment that was not performed during periods of ACDUTRA.  Moreover, the Veteran filed multiple workers' compensation claims in the 1970s in which he averred that his disabilities were the result of work injuries.  A VA examiner opined in 2010 that the Veteran's low back disability is more likely than not the result of his post-service employment, not military service.

The Board acknowledges that the Veteran believes that his back disability is due to his reported injuries in service.  The Veteran reported in his Notice of Disagreement filed in December 2010, the Veteran stated, "I know my heavy lifting working [on] an aircraft engine while in the Air Guard caused the back problems.  I was a salesman for my civilian job and did not lifting [sic] so I disagree with the examiner's opinion.  My leg/hip pain I felt all started because of my lifting in the engine shop with the Air Guard."  However, service treatment records do not reveal any treatment for a back injury during his period of ACDUTRA or his periods of drill.  In addition the Veteran filed workers' compensation claims alleging that he had been injured at his job.  The Veteran stated that his civilian job required no lifting, but medical evidence reveals that one of his treating physicians, Dr. RF, instructed the Veteran in March 1977 to not return to work for three weeks because the Veteran's job involved "considerable heavy lifting."  In addition, the Veteran reported that he worked as a horse farmer.  As such, the Board finds the VA examiner's report to be more probative than the Veteran's statements. 

The Board further acknowledges that lay statements submitted by the Veteran from the Veteran's friend and sisters indicate that they remembered the Veteran having back pain and having been in an accident while on drill.  However, these reports are not competent to diagnose a disability. 

The preponderance of the evidence is against a finding that the Veteran's lumbar degenerative disc disease was incurred in service.  Thus, the benefit of the doubt rule is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1. Vet. App. 49 (1990).

The Board finds that entitlement to service connection for a right leg/hip disability is not warranted.  The competent and credible medical evidence demonstrates that the Veteran's disabilities are more likely than not related to post-service work injuries.  The Veteran experienced "excellent" results from 1963 and 1968 operations on the low back, with his right leg pain completely resolving following both operations.  The Veteran's filed multiple workers' compensation claims after service weigh against a finding that his disabilities are the result of active duty service.  A VA examiner noted in 2010 that there was no evidence of active radicular symptoms in the right leg and hip, and any past symptoms were related to his back disability, which was more likely than not caused by injuries sustained while working a civilian job. 

The preponderance of the evidence is against a finding that the Veteran's right hip/leg disability was incurred in service.  Thus, the benefit of the doubt rule is not applicable and the claim is denied.  Id. 


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right leg/hip disability, to include as secondary to a lumbar spine disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


